Citation Nr: 0734371	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1942 to January 
1946.  He died in March 2003.  The appellant is his surviving 
spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the VARO in Oakland, California, that denied entitlement to 
the benefit sought.  The case was remanded by the Board in 
June 2005 for the purpose of obtaining the medical records 
associated with the veteran's final hospitalization and to 
obtain an opinion as to the nature and etiology of the 
veteran's myocardial infarction and coronary artery disease.  
The requested development has been accomplished and the case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has provided the appellant adequate notice and 
assistance with regard to her claim.

2.  The veteran died in March 2003 while an inpatient at a VA 
medical facility.  The immediate cause of death was 
myocardial infarction of hours' duration and coronary artery 
disease of about 12 years' duration.  Significant conditions 
listed as contributing to death, but not resulting in the 
underlying cause, were listed as anemia, renal insufficiency, 
hypertension, cecal mass, and hypothyroidism.

3.  At the time of the veteran's death, service connection 
was in effect for rheumatic heart disease.  A protected 10 
percent rating had been in effect for many years.

4.  A service-connected disability was not the principal 
cause or a contributing cause of the veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability or to his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5102-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103A, 5107 (West 2002 & Supp. 2006) significantly changed 
the law.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2007).

The VCAA provisions include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and redefine the 
obligations of VA with respect to the duty to assist a 
claimant with a claim.  In the instant case, the Board finds 
that VA fulfilled its duties to the appellant under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the VCAA notice must:  (1) Inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) Inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possess that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).

In March 2006 the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board finds that VA has essentially satisfied these 
mandates.  In a letter dated in November 2003 the appellant 
was essentially informed of the information and evidence 
necessary to warrant entitlement to death benefits.  The case 
was remanded by the Board in June 2005 for additional 
information and in a June 2005 communication, the appellant 
was again informed of the information necessary to warrant 
entitlement to the benefits sought.  She was told it was her 
responsibility to make sure VA received all requested records 
that were not in the possession of Federal department or 
agency.

The Board is aware that in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the Court issued certain 
directives pertinent to cases where the issue is service 
connection for the cause of the veteran's death.  However, in 
this case, service connection was not in effect for any 
disability during his lifetime and the Hupp decision is 
therefore not for application.  

The Board believes that the record has been developed to the 
extent possible.  The case was remanded by the Board in June 
2005 in order to assist the appellant.  The evidence of 
record was reviewed by a VA physician knowledgeable in 
cardiovascular disorders and the physician was asked to 
review the entire record and provide an opinion as to the 
nature and etiology of the veteran's myocardial infarction 
and coronary artery disease.  That opinion was provided 
following review of the record in November 2005.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the appellant, and, thus, no 
additional assistance or notification is required at this 
time.  The Board notes that in a July 2005 communication, the 
appellant stated that she had no other evidence to submit 
other than what she had already provided to VA.

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic diseases, to include heart disease, shall be 
service connected if they become manifest to a compensable 
degree of 10 percent or more within the first year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  Essentially, 
the evidence must show that a service-connected disability 
was either the principal cause or contributory cause of 
death.  For a service-connected to be the principal (primary) 
cause of death, it must alone or with some other condition be 
the immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2007).

When the positive and negative evidence relating to a claim 
are in approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not for application.  Id., at 1365.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provides reasons for rejecting evidence favorable to the 
appellant).

A review of the evidence of record shows service connection 
was in effect for rheumatic heart disease, rated as 10 
percent disabling from July 23, 1959, and for syphilis, rated 
as noncompensably disabling from January 19, 1946. 

The veteran died while an inpatient at a VA medical facility 
in March 2003.  The death certificate listed the immediate 
cause of death as myocardial infarction of hours' duration 
and coronary artery disease of 12 years' duration.  
Significant conditions listed as contributing to death, but 
not resulting in the underlying cause, were listed as anemia, 
renal insufficiency, hypertension, cecal mass, and 
hypothyroidism.

The appellant essentially contends that the veteran's 
service-connected rheumatic heart disease compromised his 
cardiovascular system and this ultimately led to the 
veteran's death.

A review of the service medical records reveals that on one 
occasion in April 1943, the veteran was treated for a cardiac 
murmur.  In that same month an echocardiogram study revealed 
that the veteran's cardiac silhouette was suggestive of 
mitral valvular disease.

The post service medical evidence includes the report of a 
July 1959 VA examination at which time the veteran was 
reported to have rheumatic heart disease with aortic 
stenosis.

The veteran had a myocardial infarction in August 1990 and 
underwent coronary artery bypass grafting that same month.  
The veteran reported that he had had exertional angina since 
1950 with pain usually lasting anywhere from 1 to 30 minutes.  
He indicated the pain was usually relieved with 
Nitroglycerin.  He had been doing well until early August 
1990 at which time he woke with crushing chest pain and was 
hospitalized for the bypass procedure.

In July 2003 a VA physician reviewed the medical evidence in 
the VA claims folder and opined that the service-connected 
rheumatic heart disease "did not contribute to cause of 
death."  The surgeon noted that the "medical evidence 
reveals a vague history" of rheumatic heart disease, with 
the July 1979 VA examination revealing a normal heart with no 
murmur, and the February 1984 rating decision denying service 
connection for coronary artery disease as unrelated to 
service because "it developed years post service due to NSC 
arteriosclerosis."

Subsequent to the Board's remand, the claims file was 
reviewed by a VA physician knowledgeable in heart disease in 
November 2005.  The physician noted that a review of the 
opinion in July 2003 indicated the veteran's heart disease 
was caused by arteriosclerosis and not by valvular disease 
from rheumatic fever.  He noted that the veteran had no clear 
cut history of rheumatic fever or any delayed sequelae as a 
result.  It was further indicated, however, that the veteran 
had imaging studies showing that he had direct cuspid and 
mitral valve regurgitation as well as aortic and pulmonic 
regurgitation.  The veteran was also known to have four 
chambered dilated heart disease principally due to ischemia 
and regional wall abnormalities were also noted.  Reference 
was made to the autopsy done in March 2003.  The 
cardiovascular system was investigated by the examiner.  The 
cardiac system had moderate to severe coronary 
arteriosclerosis with previous coronary artery bypass 
grafting with three areas of severe stenosis and a focus of 
occlusion due to arteriosclerosis.  Foci of variable patchy 
and interstitial fibrosis in the inner ventricular septum and 
left ventricle were also noted with foci of contraction bands 
in the lateral left ventricular wall as well as the anterior 
and posterior papillary muscles.  The examiner stated the 
veteran was found to have right and left ventricular 
hypertrophy with moderate to severe generalized 
arteriosclerosis.  He went on to indicate the veteran had 
other symptomatic findings unrelated to the heart disease 
such as small foci of old ischemic infarction in the white 
matter of the cerebrum and cerebellum.

Further autopsy protocol findings included notation that 
sections of grafts in the left anterior descending artery 
showed stenosis ranging from about 60 to 95 percent due to 
arteriosclerosis with foci of calcification.  Sections of the 
left anterior descending coronary artery revealed stenosis 
ranging from minimal due to intimal hyperplasia and fibrosis 
up to 80 to 90 percent due to arteriosclerosis with foci of 
calcification.  There were also sections of grafted vessels 
revealing minimal to 80 percent stenosis due to 
arteriosclerosis with foci of calcification.  Sections of the 
myocardium from the interventricular septum and left 
ventricle showed acute congestion with areas of mild 
lipofuscinosis in the anterior intraventricular septum.  
There were small foci of patchy interstitial fibrosis.  In 
the anterior papillary muscle notation was made of extensive 
patchy interstitial fibrosis with foci of contraction bands.  
Foci of patchy and interstitial fibrosis and fatty changes 
were also seen in the vicinity of the AV node.  Larger 
vessels showed stenosis due to interval hyperplasia and 
fibrosis.

The physician indicated that from the detailed anatomic and 
microscopic pathological autopsy, there was "absolutely no 
evidence of rheumatic-related heart disease.  Thus, the 
veteran's death resulted from myocardial infarction and 
coronary artery disease and not related to rheumatic heart 
disease or previous cardiac valvulopathy."

The Board finds the aforementioned opinion to be highly 
probative.  The examiner reviewed the entire claims file.  
Particular reference was made to what was described as a very 
detailed anatomic and microscopic pathologic autopsy that 
showed "absolutely" no evidence of rheumatic-related heart 
disease.  The physician stated unequivocally that the 
veteran's death resulted from myocardial infarction and 
coronary artery disease and was not related to rheumatic 
heart disease or any previous cardiac valvulopathy.  There is 
no medical opinion of record to the contrary.  Indeed, the 
only other medical opinion of record with regard to etiology 
of the myocardial infarction and the coronary artery disease 
was one made by another VA physician in July 2003.  At that 
time, essentially the same opinion was given.  Thus, as the 
medical evidence of record clearly states that the veteran's 
death was not related to rheumatic heart disease or any 
previous cardiac valvulopathy, service connection for the 
cause of the veteran's death is not warranted.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experiences in 
service.  However, in this case, the appellant has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining in matters requiring 
medical knowledge).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Thus, the Board has carefully reviewed the record and 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
death.  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  Therefore, the claim is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


